617 N.W.2d 415 (2000)
Renee A. BARLAU, Relator,
v.
PRUDENTIAL INSURANCE COMPANY, et al., Respondents.
No. C8-00-1174.
Supreme Court of Minnesota.
October 2, 2000.
Duane E. Arndt, Kathryn K. Smith, Arndt & Benton, P.A., Minneapolis, for relator.
Kenneth B. Huber, John G. Ness & Associates, Minneapolis, for respondents.
Considered and decided by the court en banc.


*416 ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 14, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
  BY THE COURT:
  K.A. Blatz
  Chief Justice